Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    February 14, 2020

The Court of Appeals hereby passes the following order:

A20E0030. NICOLE TURNEY v. ARON TURNEY.

         Nicole Turney (the “Wife”) filed this pro se emergency motion for an extension
of time in which to file her application for discretionary appeal from the trial court’s
entry of a final judgment and decree of divorce on January 17, 2020. The Wife seeks
additional time to file her application so that the trial transcript,1 as well as exhibits,
may be filed in connection with her application.


         Court of Appeals Rule 40 (b) authorizes this Court to grant emergency motions
“[i]n the exercise of its inherent power[.]” Pursuant to Rule 16 (c), “[r]equests for
extensions of time to file discretionary applications must be directed to this Court and
should be filed pursuant to Rule 40 (b), Emergency Motions.” See also Court of
Appeals Rule 31 (i) (“[n]o extensions of time will be granted to file a discretionary
application unless a motion for extension is filed on or before the application due
date).


         The Wife’s emergency motion for an extension of time in which to file an
application for discretionary appeal, having been filed in accordance with this Court’s
rules and in the exercise of our discretion, is hereby GRANTED until March 19,
2020.




         1
             The Wife represents that the trial took place on December 20, 2019.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/14/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.